Case 5:20-cv-01626-SMH-MLH Document 18 Filed 02/23/21 Page 1 of 3 PageID #: 88




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

 NAKISHA JACKSON                                   CIVIL ACTION NO. 20-1626

 VERSUS                                            JUDGE S. MAURICE HICKS, JR.

 KRISTY WILSON                                     MAGISTRATE JUDGE HORNSBY

                                 MEMORANDUM RULING

        Before the Court is the Report and Recommendation of Magistrate Judge Hornsby

 recommending the dismissal of the present action for failure to state a claim upon which

 relief may be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

 following reasons, this Court ADOPTS IN FULL the recommendation of the Magistrate

 Judge and DISMISSES Plaintiff Nakisha Jackson’s claims WITH PREJUDICE.

                     FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff Nakisha Jackson’s (“Jackson”) instant complaint, which is one of four filed

 before this Court, alleges the Defendant, Ms. Kristy Wilson (“Wilson”), violated her civil

 rights and maliciously prosecuted her with protective orders. Wilson requested a

 protective order from the state court that directed Jackson to avoid contacting her.

        Jackson’s first federal suit was filed against the State of Louisiana, Judge Roy

 Brun, and Clerk of Court Mike Spence. The court dismissed Jackson’s complaint for lack

 of jurisdiction with respect to the state and for failure to state a claim on which relief may

 be granted with respect to the claims against the judge and clerk. See Nakisha Jackson

 v. Roy Brun, et al., 19-cv-1006 (W.D. La.). Judgment was entered in September 2019,

 Jackson’s appeal was dismissed for want of prosecution, see NaKisha Jackson v. Roy

 Brun, et al., 19-30828 (5th Cir. 2020), and her petition for writ of certiorari to the Supreme



                                         Page 1 of 3
Case 5:20-cv-01626-SMH-MLH Document 18 Filed 02/23/21 Page 2 of 3 PageID #: 89




 Court was denied, see Nakisha Jackson v. Roy Brun, et al., 19-30828 (5th Cir. 2020),

 cert. denied (2020). Jackson then filed two motions to reconsider before Judge Elizabeth

 Foote in the district court. Judge Foote denied both motions and ordered that the clerk of

 court is not to accept any new filings in the matter without judicial approval. Jackson was

 also banned from email communication with the court outside of courtesy copy messages.

        Jackson then filed a new civil action against Wilson and three others claiming

 malicious prosecution and less than $75,000 in damages. The case was dismissed for

 lack of subject matter jurisdiction. See Nakisha Jackson v. Kristy Wilson, et al., 20-cv-

 0238 (W.D. La. 2020). Plaintiff filed three motions to reconsider, a motion to amend her

 complaint, and a motion for summary judgment. This Court denied all motions. See id.

 Plaintiff then filed the instant civil case, essentially amending her complaint from the prior

 suit. To date, Plaintiff has filed two additional suits in this Court alleging similar claims,

 see Nakisha Jackson v. 1st Judicial District Court of Caddo, 20-cv-1634 (W.D. La. 2020);

 see also NaKisha Jackson v. City of Shreveport, 21-cv-0276 (W.D. La. 2021), and she

 has filed multiple motions for “Miscellaneous Relief” in the present action. See Record

 Documents 5, 12, and 16.

                                   LAW AND ANALYSIS

        This Court agrees with the Magistrate Judge’s findings as to Jackson’s malicious

 prosecution, defamation, and perjury claims. Jackson has failed to provide some showing

 of fact to support all elements of a malicious prosecution claim. Further, Wilson has

 witness immunity from her testimony in the state court hearing for the protective orders.

        Additionally, this Court DENIES Jackson’s outstanding Motion for Miscellaneous

 Relief (Record Document 16) as such filings are excessive and frivolous.



                                         Page 2 of 3
Case 5:20-cv-01626-SMH-MLH Document 18 Filed 02/23/21 Page 3 of 3 PageID #: 90




                                        CONCLUSION

        For the reasons assigned in the Report and Recommendation of the Magistrate

 Judge previously filed herein, and having thoroughly reviewed the record, and concurring

 with the findings of the Magistrate Judge under the applicable law;

        IT IS ORDERED that this civil action is DISMISSED WITH PREJUDICE for failure

 to state a claim on which relief may be granted.

        IT IS FURTHER ORDERED that Jackson’s Motion Miscellaneous Relief be

 DENIED as frivolous.

        Due to Jackson’s pattern of excessive and frivolous filings which diminish this

 Court’s judicial resources, IT IS FURTHER ORDERED that Jackson is barred from filing

 motions for reconsideration in this matter without first filing in the record a motion for leave

 to which the proposed pleading must be attached.

        IT IS FURTHER ORDERED that Jackson is to have no more email

 communications with the Court except for sending courtesy copies of the pleadings she

 has filed in the record. Jackson’s failure to comply with these orders will subject her to

 further sanctions.

        A judgment consistent with the terms of the instant Memorandum Ruling shall

 issue herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 23rd day of

 February, 2021.




                                          Page 3 of 3
